Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-16-00665-CR

                                      IN RE Abelardo MARTINEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 7, 2016

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed this petition for writ of mandamus complaining the trial court had failed to

rule on a motion for judgment nunc pro tunc in which Relator sought to have his judgment

corrected to show credit for time he served prior to the date sentence was pronounced. On

November 18, 2016 the trial court filed with this court two amended judgments, each dated

November 14, 2016, in which additional time was credited towards Relator’s sentence. Because

these judgments constitute rulings upon Relator’s motion, this mandamus proceeding has become

moot and is, accordingly, dismissed.

                                                       PER CURIAM

DO NOT PUBLISH


1
 This proceeding arises out of Cause No. 06-09-03038-ZCR and Cause No. 06-09-03039-ZCRCLM, both styled State
of Texas v. Abelardo Martinez, pending in the 293rd Judicial District Court, Zavala County, Texas, the Honorable
Cynthia L. Muniz presiding.